905 F.2d 1530Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Winford Glen NICHOLS, Plaintiff-Appellant,v.Josefino S. SANTOS, Defendant-Appellee,andJohn R. Newhart, Sheriff;  Medical Staff, Chesapeake Jail;Mr. Edmondson;  Mr. Horning;  Major Stafford;  Mr.Kowski;  James T. Crosby;  T.G. Stanton;Darlene Thompson;  EarlFoster, Defendants.
No. 89-7836.
United States Court of Appeals, Fourth Circuit.
Submitted May 7, 1990.Decided May 18, 1990.

Appeal from the United States District Court for the Eastern District of Virginia, at Norfolk.  Tommy E. Miller, United States Magistrate.  (C/A No. 89-64-N)
Winford Glen Nichols, appellant pro se.
Martha Elizabeth Withrow, Thomas John Harlan, Jr., Thomas Harlan & Associates, Norfolk, Va., Annemarie DiNardo Cleary, Willcox & Savage, P.C., Norfolk, Va., John W. Brown, Chesapeake, Va., for appellee.
E.D.Va.
DISMISSED.
Before ERVIN, Chief Judge, and CHAPMAN and WILKINS, Circuit Judges.
PER CURIAM:


1
Winford Glen Nichols appeals the district court's order dismissing one of the defendants in his 42 U.S.C. Sec. 1983 action.  We dismiss the appeal for lack of jurisdiction.


2
Under 28 U.S.C. Sec. 1291 this Court has jurisdiction over appeals from final orders.  A final order is one which disposes of all issues in dispute as to all parties.  It "ends the litigation on the merits and leaves nothing for the court to do but execute the judgment."   Catlin v. United States, 324 U.S. 229, 233 (1945).


3
As the order appealed from is not a final order, it is not appealable under 28 U.S.C. Sec. 1291.  The district court has not directed entry of final judgment as to particular claims or parties under Fed.R.Civ.P. 54(b), nor is the order appealable under the provisions of 28 U.S.C. Sec. 1292.  Finally, the order is not appealable as a collateral order under Cohen v. Beneficial Industrial Loan Corp., 337 U.S. 541 (1949).


4
Finding no basis for appellate jurisdiction, we dismiss the appeal as interlocutory.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


5
DISMISSED.